

115 HR 4435 IH: Go to High School, Go to College Act of 2017
U.S. House of Representatives
2017-11-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4435IN THE HOUSE OF REPRESENTATIVESNovember 16, 2017Mr. Faso (for himself, Ms. Fudge, Mr. Katko, Mr. Donovan, Mr. King of New York, Ms. Stefanik, Mr. Ryan of Ohio, Miss Rice of New York, Mr. Krishnamoorthi, Mr. Stivers, and Mr. Kildee) introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to allow the Secretary of Education to award Early
			 College Federal Pell Grants.
	
 1.Short titleThis Act may be cited as the Go to High School, Go to College Act of 2017. 2.Early College Federal Pell GrantSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended by adding at the end the following:
			
				(k)Early College Federal Pell Grants
 (1)In generalNotwithstanding the requirement under section 484(a)(1) that a student not been enrolled in an elementary or secondary school to be eligible to receive a Federal Pell Grant under this section, for the award years beginning on July 1, 2017, and ending on June 30, 2023, the Secretary shall carry out a program to award Early College Federal Pell Grants to eligible students to support enrollment in, and completion of, postsecondary courses offered through an early college high school.
 (2)Maximum period for Early College Federal Pell GrantsAn eligible student may receive an Early College Federal Pell Grant under this subsection in an amount equal to the cost of not more than 4 full-time postsecondary semesters, or the equivalent of 4 full-time postsecondary semesters, as determined by the Secretary by regulation, while enrolled in postsecondary courses offered by an early college high school.
					(3)Counting of awards for purposes of Federal Pell Grants
 (A)In generalAn Early College Federal Pell Grant received under this subsection shall be counted toward the maximum period for which a student may receive Federal Pell Grants under this section, as provided under subsection (c)(5).
 (B)WaiverThe Secretary may waive the requirement under subparagraph (A) on a case-by-case basis for any student demonstrating evidence of a credible disruption or redirection in course of study necessitating additional time to complete a postsecondary degree or credential.
						(4)Terms and conditions
 (A)In generalExcept as provided in this subsection, an Early College Federal Pell Grant received under this subsection shall have the same terms and conditions, and be awarded in the same manner, as Federal Pell Grants awarded under this section.
 (B)Minimum completionAn eligible student may only receive an Early College Federal Pell Grant under this subsection upon completion of a full-time postsecondary semester, or the equivalent of a full-time postsecondary semester, as determined by the Secretary by regulation.
 (C)AmountThe Secretary shall pay an eligible institution that is engaged in a partnership as part of an early college high school an amount equal to the cost of tuition, fees, and books for each postsecondary course (including with respect to the postsecondary courses completed to satisfy the requirement under subparagraph (B)) an eligible student completes through such early college high school, provided such eligible student satisfies the requirement under subparagraph (B).
 (5)ReportingEach early college high school shall annually submit to the Secretary a report on the program of postsecondary courses provided to eligible students that includes the following information that is reported for all eligible students and disaggregated by each student subgroup of eligible students:
 (A)Total number and percentage of eligible students who enroll in and subsequently complete the program at the early college high school.
 (B)The number of postsecondary credits earned by eligible students while enrolled in the early college high school that may be applied toward a postsecondary degree or credential program.
 (C)The percentage of eligible students enrolled in the early college high school who concurrently earn a secondary school diploma and an associate degree or equivalent.
 (D)The percentage of early college high school graduates completing the program who enroll in a postsecondary institution.
 (E)The total amount of Early College Federal Pell Grants awarded to eligible students served by the early college high school.
 (6)DefinitionsIn this subsection: (A)Early college high schoolThe term early college high school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (B)Eligible institutionThe term eligible institution means an institution that— (i)complies with the existing requirements of being an eligible institution under this title; and
 (ii)demonstrates that it— (I)is participating in a statewide articulation agreement;
 (II)has an articulation agreement in place with at least one public institution of higher education; or (III)has a track record of students successfully transferring credits earned at the institution to public institutions of higher education.
 (C)Eligible studentThe term eligible student means a student enrolled at an early college high school who, if such student met the requirements of section 484 for eligibility for a Federal Pell Grant, would be awarded a Federal Pell Grant after the determination of the expected family contribution for such student.
 (D)Student subgroupThe term student subgroup means— (i)economically disadvantaged students;
 (ii)students from major racial and ethnic groups; (iii)children with disabilities; and
 (iv)English learners.. 